Day, J.
The attorney general began a disbarment proceeding against Joseph B. Boe .by filing an original complaint in this court that the defendant has pursued a course of conduct in his practice that has violated his oath of -office, and that he has failed to discharge his duty to the public. This court appointed the Honorable Floyd E. Wright as referee, *163who, after a full public hearing, reported to this court a finding of fact and conclusions of law.
The complaint specifically charged that in ten different instances' the defendant had, as an attorney, failed to account to his client for money which he had received in a professional capacity. In brief, the finding of facts of the referee found that the defendant admitted eight of the charges, and denied only two of them. These two charges were contested and depended upon disputed evidence, and the referee found that the evidence did not sustain them.
In his finding of law, the referee found that the defendant had violated his oath as an attorney, and failed to discharge his duty to his clients and to the public.
It has been held by this court that an attorney is subject to disbarment because of delinquency in accounting to clients for money received in his professional capacity, in violation of his duty to the public. State v. Priest, 118 Neb. 47, 223 N. W. 635. All of the charges filed in this case reveal a course of conduct on the part of the defendant indicative of his attitude toward his duty as an attorney to his clients and to the public. It is therefore the judgment of this court that we approve the finding of fact and the conclusions of law - of the referee herein, and it is ordered that the admission of the defendant, Joseph B. Boe, to the bar of this state shall be canceled and his name stricken from the roll of attorneys and counselors at law; that the defendant is enjoined from practicing law directly, or indirectly through his agents, or other attorneys.
Judgment of disbarment.